Citation Nr: 0843907	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Marine Corps from May 1999 to October 1999, January 2002 to 
July 2002, and January 2005 to January 2006.  He is an 
Operation Enduring Freedom/Operation Iraqi Freedom veteran 
who earned the Combat Action Ribbon and was awarded the 
Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which in pertinent part denied service connection for 
bilateral hearing loss.  The veteran timely filed a Notice of 
Disagreement (NOD) in January 2007.  The RO provided a 
Statement of the Case (SOC) in September 2007 and thereafter, 
in October 2007, the veteran timely filed a substantive 
appeal.  In February 2008, the RO provided a Supplemental 
Statement of the Case (SSOC).

In May 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

Other Matters

In the November 2006 rating decision, the RO also granted 
service connection for (1) residual scar, status post 
shrapnel wound, right scapula (claimed as shrapnel inside 
right back), rating it zero percent from January 4, 2006; (2) 
residual scars, status post shrapnel wounds, right shoulder, 
rating it 10 percent from January 4, 2006; and (3) residual 
scar, status post shrapnel wound, sternocleidomastoid bone 
(base of skull), rating it zero percent from January 4, 2006.  
The veteran timely filed a NOD in January 2007 with respect 
to the right shoulder and scapula ratings.  The RO provided a 
SOC in September 2007.  While the RO clearly addressed the 
scapula rating, it appears that the RO inadvertently referred 
to the sternocleidomastoid bone (part of skull) injury 
instead of the shoulder injury in its January 2007 SOC.  The 
Board notes that on page 23 of the SOC, while the description 
of this issue refers only to the right shoulder, it is under 
the heading sternocleidomastoid bone (base of skull) injury.  
The veteran filed a timely substantive appeal in October 2007 
with respect to the shoulder rating.  Although he also 
included the issue of "status post shrapnel wound, 
sternocleidomastoid bone" rating in his substantive appeal, 
as noted above, his earlier NOD pertained only to the right 
shoulder and right scapula.  In February 2008, the RO 
provided a SSOC.  The RO continued the rating for the scapula 
and included the shoulder rating, classified as 
"sternocleidomastoid muscle" (which it stated was 
"previously rated as 'residual scar, status/post shrapnel 
wounds, right shoulder").  However, in a February 2008 
rating decision, the RO noted that the issue of residual 
scars, status post shrapnel wounds, right shoulder "was NOT 
on appeal" but increased the rating for this disability from 
10 to 20 percent.  (No emphasis added).  The RO also stated 
that the issue of residual scar, status post shrapnel wound, 
sternocleidmastoid bone, base of skull was "awarded an 
increased evaluation in Statement of the Case dated 09/27/07, 
but was never processed."  In a March 2008 correspondence, 
the veteran withdrew the issues of increased ratings for 
residual scar, sternocleidomastoid muscle and residual scar, 
right scapula.  

The Board recognizes that the veteran has withdrawn these 
claims.  However, after reviewing the above sequence of 
procedural events, the Board finds that the issue of an 
increased rating for residual scar, status post shrapnel 
wound, sternocleidomastoid bone, base of skull, was never on 
appeal.  See January 2007 NOD.  It is apparent from the 
veteran's October 2007 correspondence to the RO that he was 
confused as to the issues on appeal.  A careful review of the 
record establishes that the veteran consistently complained 
about the initial ratings given to his right shoulder and 
scapula, and only raised the residual scar, status post 
shrapnel wound, sternocleidomastoid bone (lateral region of 
the skull above the zygomatic arch), rating in response to 
the RO's mention of such in the SOC.  

In view of the foregoing, the RO should clarify this matter 
and take any appropriate action.       
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board determines that additional development is warranted 
to address the merits of the veteran's claim for service 
connection for bilateral hearing loss.  Specifically, the 
veteran credibly testified that he had loud noise exposure 
during weapons training and during his deployment to Iraq, 
where he served as vehicle commander and gunner, and that he 
first noticed hearing loss after an explosion that occurred 
during combat operations in Iraq.  The record contains a 
casualty report showing that the veteran sustained shrapnel 
wounds to the right shoulder and back of the neck from an 
improvised explosive device (IED) explosion on July 20, 2005.  

The Board notes that a February 2006 audiology examination 
did not find  sufficient loss of hearing in either ear to 
qualify as a disability under 38 C.F.R. 
§ 3.385 (2008).  For example, the veteran's speech 
recognition scores, using the  Maryland CNC test, were found 
to be 94 percent in both ears.  38 C.F.R. § 3.385, in 
relevant part, allows for a finding of disability if the 
speech recognition score is less than 94 percent.  However, 
the veteran has indicated that his hearing loss has increased 
in severity since that examination was conducted nearly three 
years ago.  See Hearing Transcript at 5.  The Board also 
notes that the veteran engaged in combat and was exposed to 
acoustic trauma as a result and is service connected for 
tinnitus, rated as 10 percent.  Accordingly, the Board 
determines that another VA audiological examination is 
warranted and if the veteran meets the criteria for a hearing 
loss disability as defined by 38 C.F.R. § 3.385, that 
evaluation must include a nexus opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.	The veteran must be afforded a VA 
audiological examination for the 
purpose of determining whether he 
currently has a hearing loss 
disability in either ear, as 
contemplated by 38 C.F.R. § 3.385.  
The audiological examination must 
conform with the  testing requirements 
enunciated in 38 C.F.R. § 4.85, to 
include: (a) conducting of the test by 
a state-licensed audiologist; (b) 
performance of a controlled speech 
discrimination test (Maryland CNC); 
and (c) performance of a puretone 
audiometry test.  All tests are to be 
performed without the use of hearing 
aids.

If a hearing loss disability as 
defined by 38 C.F.R. § 3.395 is 
confirmed for either ear, the examiner 
is asked to address the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's hearing loss began 
during service or is causally 
related to any incident of service, 
to include acoustic trauma?

The clinician is also advised that 
the term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

2.	Then, after completion of any other 
notice or development indicated by the 
state of the record, with 
consideration of all evidence added to 
the record subsequent to the most 
recent SSOC, the AMC/RO must 
readjudicate the veteran's claim for 
service connection for hearing loss.  
If the claim remains denied, the 
AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




